     Case 2:12-cv-01699-KJM-JDP Document 415 Filed 09/03/21 Page 1 of 4


 1    ROB BONTA
      Attorney General of California
 2    VINCENT DICARLO
      Supervising Deputy Attorney General
 3    BERNICE L. LOUIE YEW, State Bar No. 114601
      Deputy Attorney General
 4    Email: Bernice.Yew@doj.ca.gov
      EMMANUEL R. SALAZAR, State Bar No. 240794
 5    Deputy Attorney General
      E-mail: Emmanuel.Salazar@doj.ca.gov
 6    KEVIN C. DAVIS, State Bar No. 253425
      Deputy Attorney General
 7    E-mail: Kevin.Davis@doj.ca.gov
       2329 Gateway Oaks Drive, Suite 200
 8     Sacramento, CA 95833-4252
       Telephone: (916) 621-1835
 9     Fax: (916) 274-2929
10    Attorneys for State of California
11    (Additional counsel listed on signature page)
12
13                                UNITED STATES DISTRICT COURT
14                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16
      UNITED STATES OF AMERICA, and the                     Case No.: 2:12-cv-1699 KJM JDP
17    STATE OF CALIFORNIA, et al., ex rel. LOYD
      F. SCHMUCKLEY, JR.                                    PLAINTIFFS’ REQUEST FOR
18                                                          FURTHER STATUS CONFERENCE;
                            Plaintiffs,
                                                            ORDER
19
                     vs.
                                                            Date: September 30, 2021
20
      RITE AID CORPORATION, RITE AID                        Time: 2:30 P.M.
21    HDQTRS. CORP., THRIFTY PAYLESS, INC.                  Judge: Hon. Kimberly J. Mueller

22                          Defendants.

23    STATE OF CALIFORNIA ex rel. LOYD F.
      SCHMUCKLEY, JR.,
24
                            Plaintiffs,
25
                     Vs.
26
      RITE AID CORPORATION, RITE AID
27    HDQTRS. CORP., THRIFTY PAYLESS, INC.
28                          Defendants.

                                                                                 Case No.: 2:12-cv-1699 KJM JDP

                      PLAINTIFFS’ REQUEST FOR FURTHER STATUS CONFERENCE; ORDER
     Case 2:12-cv-01699-KJM-JDP Document 415 Filed 09/03/21 Page 2 of 4


 1          TO THE COURT AND ALL PARTIES, PLEASE TAKE NOTICE THAT pursuant to

 2   Federal Rule of Civil Procedure 16 and Local Rule 240, Plaintiffs State of California

 3   (“California”) and Relator Loyd F. Schmuckley, Jr., request a further status conference to be held

 4   on September 30, 2021, 2:30 p.m., to brief the Court about and discuss the following:

 5          1.      the appropriateness and timing of summary adjudication under Fed. R. Civ. P. 56,

 6   and other anticipated motions;

 7          2.      anticipated or outstanding discovery and the control and scheduling of discovery,

 8   and other orders affecting discovery, including the possibility of having to conduct depositions of

 9   more than 1,700 pharmacy associates;

10          3.      the avoidance of unnecessary proof and of cumulative evidence, and limitations or

11   restrictions on the use of testimony under Federal Rule of Evidence 702;

12          4.      further proceedings, including setting dates for further conferences, for the

13   completion of motions and discovery and for pretrial and trial;

14          5.      the prospects for settlement and the use of special procedures to assist in resolving

15   the dispute;

16          6.      the appropriateness of alternate dispute resolution, such as this District’s Voluntary

17   Dispute Resolution Program (VDRP), or any other alternative dispute resolution procedure; and

18          7.      any other matters that may facilitate the just, speedy and inexpensive

19   determination of the action.

20          Pursuant to Local Rule 240, the parties will submit a joint status report no later than

21   September 14, 2021.

22          The parties have been meeting and conferring on the above matters through video

23   conferences, telephone conferences, and written correspondence.

24          The Court last held a status conference on March 23, 2018. Fact discovery will close on

25   December 3, 2021. Given the above issues, Plaintiffs believe that providing the Court with the

26   parties’ progress and pending concerns at this juncture would help the parties and the Court

27   manage the case in preparation for dispositive motions and/or trial.

28   ///

                                                      1                          Case No.: 2:12-cv-1699 KJM JDP

                      PLAINTIFFS’ REQUEST FOR FURTHER STATUS CONFERENCE; ORDER
     Case 2:12-cv-01699-KJM-JDP Document 415 Filed 09/03/21 Page 3 of 4


 1                                        Respectfully submitted,

 2    Dated: August 26, 2021              ROB BONTA
                                          Attorney General of the State of California
 3
 4                                        By /s/ Emmanuel R. Salazar
                                             Emmanuel R. Salazar
 5                                           Deputy Attorney General
                                             Attorneys for Plaintiff-Intervenor STATE OF
 6                                           CALIFORNIA
 7    Dated: August 26, 2021             WATERS & KRAUS, LLP
 8
                                         By /s/ Paul Lawrence (authorized on 8/25/2021)
 9                                          Wm. Paul Lawrence, II (Pro hac vice)
                                            Washington D.C. Metro Office
10                                          37163 Mountville Road
11                                          Middleburg, VA 20117
                                            Telephone: (540) 687-6999
12                                          Fax: (540) 687-5457
                                            E-mail: plawrence@waterskraus.com
13                                          Attorneys for Qui Tam Plaintiff
                                            LOYD F. SCHMUCKLEY, JR.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2                          Case No.: 2:12-cv-1699 KJM JDP

                    PLAINTIFFS’ REQUEST FOR FURTHER STATUS CONFERENCE; ORDER
     Case 2:12-cv-01699-KJM-JDP Document 415 Filed 09/03/21 Page 4 of 4


 1                                               ORDER

 2          The Court, having considered Plaintiffs’ Request for Further Status Conference, ORDERS

 3   THAT a further status conference is scheduled for September 30, 2021, 2:30 p.m. The parties

 4   will submit no later than September 14, 2021 a joint status report to discuss the following:

 5          1.      the appropriateness and timing of summary adjudication under Fed. R. Civ. P. 56,
 6   and other anticipated motions;
 7          2.      anticipated or outstanding discovery and the control and scheduling of discovery,
 8   and other orders affecting discovery, including the possibility of having to conduct depositions of
 9   more than 1,700 pharmacy associates;
10          3.      the avoidance of unnecessary proof and of cumulative evidence, and limitations or
11   restrictions on the use of testimony under Federal Rule of Evidence 702;
12          4.      further proceedings, including setting dates for further conferences, for the
13   completion of motions and discovery and for pretrial and trial;
14          5.      the prospects for settlement and the use of special procedures to assist in resolving
15   the dispute;
16          6.      the appropriateness of alternate dispute resolution, such as this District’s Voluntary
17   Dispute Resolution Program (VDRP), or any other alternative dispute resolution procedure; and
18          7.      any other matters that may facilitate the just, speedy and inexpensive
19   determination of the action.
20          IT IS SO ORDERED.

21    DATED: September 3, 2021
22
23
24
25
26
27
28

                                                      3                          Case No.: 2:12-cv-1699 KJM JDP

                      PLAINTIFFS’ REQUEST FOR FURTHER STATUS CONFERENCE; ORDER
